Exhibit 10.4
FIRST AMENDMENT TO
CHAIRMAN COMPENSATION AGREEMENT
AND
RESTRICTED STOCK AGREEMENT
     This FIRST AMENDMENT to CHAIRMAN COMPENSATION AGREEMENT and RESTRICTED
STOCK AGREEMENT (this “Amendment”), dated as of August 9, 2010, by and between
Equity One, Inc., a Maryland corporation (the “Company”), and Chaim Katzman (the
“Chairman”).
W H E R E A S:
     A. The Company and the Chairman are the parties to that certain Chairman
Compensation Agreement and that certain Restricted Stock Agreement, each dated
as of January 1, 2007 (such agreements being collectively referred to herein as
the “Old Agreements”), each providing for, among other things, an award (the
“Award”) of 300,000 shares of restricted stock as long-term compensation to the
Chairman.
     B. On the date hereof, the Company and the Chairman are entering into a new
Chairman Compensation Agreement and a new Restricted Stock Agreement
(collectively, the “New Agreements”), each of which shall be effective as of
January 1, 2011.
     C. In consideration of the execution of the New Agreements, the parties
desire to amend the vesting period of the Award as more particularly set forth
herein.
     NOW, THEREFORE, in consideration of the execution and delivery of the New
Agreements and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Amendments. The vesting schedule of the Award as provided in Section
5(b) of the old Chairman Compensation Agreement and Section 2(a) of the old
Restricted Stock Agreement is hereby amended as follows:

          Number of Shares  
Vesting Date
       
 
  75,000    
December 31, 2007
       
 
  75,000    
December 31, 2008
       
 
  75,000    
December 31, 2009
       
 
  43,750    
August 9, 2010
       
 
  31,250    
652 shares on the first day of each calendar month beginning February 2011 and
ending December 2014 and 606 shares on December 31, 2014

     2. Effective Date. This Amendment shall be effective upon its execution by
the Company and the Chairman.

 



--------------------------------------------------------------------------------



 



     3. Counterparts. This Amendment may be executed in counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which, when
taken together, shall constitute one and the same instrument.
     4. No Other Modification. Except as otherwise expressly modified by the
terms and provisions of this Amendment, each of the Old Agreements shall remain
in full force and effect and is hereby in all respects confirmed and ratified by
the parties hereto.
     5. References to Agreement. From and after the effective date hereof, each
reference in either Old Agreement to “this Agreement,” “hereto,” “hereunder” or
words of like import, and all references to either Old Agreement in any and all
other agreements, instruments, documents, notes, certificates and other writings
of every kind and nature shall be deemed to mean such Old Agreement as modified
and amended by this Amendment.
[Signatures to follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Chairman and the Company have executed this First
Amendment to Chairman Compensation Agreement and Restricted Stock Agreement as
of the date first written above.

            THE COMPANY:


EQUITY ONE, INC., a Maryland corporation
      By:   /s/ Peter Linneman         Name:   Peter Linneman        Title:  
Chair, Compensation Committee of the Board of Directors of Equity One, Inc.     

            CHAIRMAN:
      /s/ Chaim Katzman       Chaim Katzman           

3